Citation Nr: 1124808	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including secondary to in-service herbicide exposure.

2.  Entitlement to service connection for a heart disorder, status post bypass surgery, including secondary to in-service herbicide exposure.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II; for a heart disorder, status post bypass surgery; and for a back disorder.  He contends that he was exposed to herbicides, including Agent Orange, during his military service in both Thailand and Okinawa, and that this exposure resulted in his current diabetes mellitus and heart disorder.  As for his back disorder, he testified that he injured his back while tying down a load of bombs pursuant to his inservice duties as a munitions maintenance specialist. 

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Regarding the Veteran's assertions that he was exposed to Agent Orange in Thailand and Okinawa, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in areas other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).

Here, it does not appear that the required evidentiary development procedures have been followed.  The Veteran has alleged exposure to Agent Orange while serving at Takhli Air Base (September 1972 to March 1973) and U-Tapao Airfield (May 1973 to September 1973; October 1973 to June 1974) in Thailand, and at the Air Force Base in Okinawa, Japan (September 1973 to November1973).  He further stated that his in-service duties as a munitions maintenance specialist required that he check incoming shipments of bombs at the base perimeter, and that the bomb depot itself was located very close to the base perimeter.  

Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  In this case, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), directs that a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the Veteran's alleged exposure.  See VBA Fast Letter 09-20 (May 6, 2009).  Thus, the Board concludes that this matter must be remanded, including for compliance with the procedures set forth in the VA Adjudication Manual.
 
In addition, the Board finds that additional pertinent post service medical treatment records are available in this matter.  In support of his claim, the Veteran submitted an August 2003 private medical evaluation report from T.H., M.D.  This report referred to numerous additional treatment records dating back to 1985 relating to the Veteran's back disorder.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO, with the required assistance of the Veteran, should attempt to obtain these records.

The August 2003 private medical evaluation report from T.H., M.D., noted that the Veteran had congenital lumbar stenosis and that this condition makes the Veteran "more susceptible to other acquired lumbar problems."  

Congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Nevertheless, service connection may be granted in limited circumstances for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

After reviewing the medical opinion in the August 2003 private medical evaluation report, and the medical opinion contained in a November 2007 VA examination of the spine, the Board finds that a supplemental medical opinion is needed in this case to determine whether the Veteran's congenital lumbar stenosis was aggravated beyond its normal course by superimposed disease or injury during the Veteran's military service.   In seeking this opinion, the Board notes that the Veteran was treated for a lumbo-sacral muscle spasm in November 1972.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran to provide him a final opportunity to identify all VA and non-VA medical providers who treated him for his diabetes mellitus, heart disorder, and back disorder, since his discharge from the service.  The Board is specifically interested in obtaining the numerous medical treatment records (1985 through 2003) referred to in the August 2003 private medical evaluation report from T.H., M.D.  Copies of any identified pertinent treatment records that are not already in the claims file, must be obtained and associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the appellant that that she is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must complete all necessary development as required by VBA Fast Letter 09-20 (May 6, 2009).  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The Board notes that the Veteran has alleged exposure to Agent Orange while serving at Takhli Air Base (September 1972 to March 1973) and U-Tapao Airfield (May 1973 to September 1973; October 1973 to June 1974) in Thailand, and at the Air Force Base in Okinawa, Japan (September 1973 to November 1973).  
3. The Veteran must be afforded a VA examination of the spine to determine the nature and etiology of any back disorder found.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, the examiner must identify all current back disorders found; and state whether any currently diagnosed back disorder is related to the Veteran's active duty service.  If the Veteran is found to have a back disorder which is a congenital or developmental defect, the report must so state, and also indicate whether or not this congenital or developmental defect was subjected to a superimposed disease or injury during service which created additional disability.  The Board notes that the Veteran was diagnosed with multilevel lumbar stenosis in an August 2003 private medical evaluation report.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  The report prepared must be typed.

4. The examination report must be reviewed to ensure that that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5. The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


